- Case 1:21-mj-00416-GMH Document5 Filed 05/12/21 Page 1 of 1

A
O7442 (Rev. 11/11) Arrest Warrant

UNITED STATES DIstrRIcT COURT

for the

District of Columbia

United States of America
v. Case: 1:21-mj-00416

Assigned to: Judge Harvey, G. Michael

Assign Date: 5/7/2021

Description: COMPLAINT W/ARREST WARRANT

Hunter Palm

 

Defendant

ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate Judge without unnecessary delay

(name of person to be arrested) Hunter Palm *
who is accused of an offense or violation based on the following document filed with the court:

C1 Indictment O Superseding Indictment © Information CO) Superseding Information & Complaint
QO Probation Violation Petition O Supervised Release Violation Petition Violation Notice © Order of the Court

 

This offense is briefly described as follows:

18 U.S.C. § 1512(c)(2) - Obstruction of Justice/Congress;
18 U.S.C. § 1752(a)(1) - Knowingly Entering or Remaining in any Restricted Building or Grounds Without

Lawful Authority;
18 U.S.C. § 1752(a)(2) - Engaging in Disorderly or Disruptive Conduct in Restricted Buildings or Grounds;

40 U.S.C. § 5104(e)(2) - Violent Entry and Disorderly Conduct on He Grounds.

é ot
(4 AH
eel”

City and state: Washington, D.C. G. Michael Harvey, U.S. Magistrate Judge

Printed name and title

Digitally signed by G. Michael
Harvey
Date: 2021.05.07 13:51:24 -04'00'

  

Date: 05/07/2021

 

Issuing officer’s signature

 

 

| Return :
This warrant was received on (date) = [2 [202 ! , and the person was arrested on (date) ¢ | 12 | 202 \
at (city and state) yan ref Colwacts ‘

 

Date: s/iz]rors NAL.
fe Arresting officer's signature
Sohn W) Stauth ~ Soccie Agent FEE

Printed name and title

 
